Citation Nr: 1702021	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for defective hearing of the left ear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's appeal was subsequently changed to the RO in Albuquerque, New Mexico due to a change in address.  For the reason set forth below, this appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant or his representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2016).  A request for a change in hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704 (2016).  If good cause is not shown, the appellant and his representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  Id. 

The record indicates that the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) by designating so on a timely submitted VA Form 9 in June 2012.  Subsequently, in July 16, 2015, the RO notified the Veteran that the scheduled hearing would be conducted on August 18, 2015.  In response, on July 21, 2015, the RO received from the Veteran notice that he would not be able to attend the scheduled hearing because his niece's wedding conflicted with that date. 

Based on the foregoing and in accordance with 38 C.F.R. § 20.704, the Board finds that the Veteran timely requested to reschedule his hearing and provided good cause for the need to reschedule the hearing.  Nonetheless, it does not appear that any action was taken on his request.  Thus, in light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a videoconference before a VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  Notification of the date and time of the hearing shall be sent to him at his last address of record as well as to his representative.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).  

